

115 HRES 613 IH: Supporting the goal of ensuring that members of the Armed Forces have opportunities to receive career technical education training and credentialing opportunities during their term of service to ensure they can transition directly into in-demand civilian careers.
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 613IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Carter of Texas (for himself, Mr. Bishop of Georgia, Mr. Loebsack, Mr. Williams, Mr. Cole, Mr. Heck, Mr. Zeldin, Mrs. Love, Ms. Kaptur, Mr. Marshall, Mr. Brady of Texas, Mr. Schrader, Mr. Thompson of Pennsylvania, Mr. Garrett, Mr. Rogers of Kentucky, Mr. O'Rourke, Mr. Costa, and Mr. Palazzo) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goal of ensuring that members of the Armed Forces have opportunities to receive
			 career technical education training and credentialing opportunities during
			 their term of service to ensure they can transition directly into
			 in-demand civilian careers.
	
 Whereas, in a 2016 study by the National Center for Education Statistics (NCES), a total of 27 percent of adults reported having a nondegree credential;
 Whereas according to the NCES study, 85 percent of work credential holders reported that their most important credential was for their current job and that 67 percent prepared for their most important work credential by taking classes from a college, technical school, or trade school;
 Whereas according to the NCES study, 82 percent of adults reported that their most important work credential was very useful for getting a job, keeping a job (80 percent), remaining marketable to employers or clients (81 percent), and improving work skills (66 percent);
 Whereas according to the Bureau of Labor Statistics, 4 out of the 5 fastest growing fields for employment between now and 2024 can be accessed with a credential, with no college degree necessary;
 Whereas employers consistently struggle to find qualified applicants for job openings which require a specific credentialed technical skill or training;
 Whereas according to the Congressional Budget Office, in 2016, the Defense Department spent $310 million on unemployment benefits;
 Whereas veterans bring to the workforce a level of leadership and responsibility that is a product of their valorous service to the United States; and
 Whereas academic studies have shown that employment plays a factor in combating mental health issues often faced by veterans: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goal of providing members of the Armed Forces the opportunity to receive vocational trade training and credentialing opportunities for no cost;
 (2)recognizes that when members of the Armed Forces take part in these training opportunities, it promotes success in all aspects of their postmilitary career and life;
 (3)recognizes that these opportunities will likely lead to a reduction in unemployment costs borne by the Department of Defense;
 (4)recognizes that both veterans and employers benefit directly from ensuring newly transitioned veterans are trained for growing career fields; and
 (5)celebrates the contribution well-trained veterans provide to the American workforce and economy. 